Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 11/02/2020.
Claims 12-21 are allowed in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claim:
Please amend claims 12 and 13 as follows:
12. (Currently amended) A non-transitory computer readable storage medium comprising a computer readable program for reducing a cost of stack scanning, wherein the program causes the computer to: 

in a generational garbage collection (GC) of a first-generation heap area, set a value of the scanning unnecessary area starting pointer for each thread where frame addresses below the value form a scanning unnecessary area, the scanning unnecessary area being a portion of the stack having frame addresses for which stack scanning is unnecessary for GC and that are free of reference to an object residing in the first-generation heap area, and frames of the stack with addresses above the value in the stack order form a scanning necessary area where stack scanning is performed for GC; 
in a next GC of the first-generation heap area, perform stack scanning, for each thread, on only the scanning necessary area to produce stack scanning results for each frame of the scanning necessary area, and reuse previous stack scanning results from a previous GC for frames in the scanning unnecessary area; and 
perform GC of the first-generation heap area according to both the stack scanning results of the scanning necessary area and the previous stack scanning results of the scanning unnecessary area, 
wherein GC processing performed on the addresses listed in [[the]] a nursery object reference list includes, for each address included in the nursery object reference list, deleting the address from the nursery object reference list on the condition that an object that is referenced from the address is moved to a second-generation heap area.

13. (Currently amended) A computer system for reducing the cost of stack scanning, the system comprising units configured to: 
for each thread, prepare, using a hardware processor, a scanning unnecessary area starting pointer pointing to an address in a stack order of the thread; 

in a next GC of the first-generation heap area, perform stack scanning, for each thread, on only the scanning necessary area to produce stack scanning results for each frame of the scanning necessary area, and reuse previous stack scanning results from a previous GC for frames in the scanning unnecessary area; and 
perform GC of the first-generation heap area according to both the stack scanning results of the scanning necessary area and the previous stack scanning results of the scanning unnecessary area, 
wherein GC processing performed on the addresses listed in [[the]] a nursery object reference list includes, for each address included in the nursery object reference list, deleting the address from the nursery object reference list on the condition that an object that is referenced from the address is moved to a second-generation heap area.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Examiner agrees with Applicant’s argument filed on 11/02/2020 that prior art of record fails to teach the combination of claimed features “…for each thread, prepare, using a hardware processor, a scanning unnecessary area starting pointer pointing to an address in a stack order of the thread; in a generational garbage collection (GC) of a first-generation heap area, set a value of the scanning unnecessary area starting pointer for each thread where frame addresses below the value form a scanning unnecessary area, the scanning unnecessary area being a portion of the stack having frame 
Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 12 and 13 are allowed.
The dependent claims are being definite, further limiting, and fully enabled by the specification.
After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 12-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168